Order, Supreme Court, New York County (Edward Greenfield, J.), entered on October 11, 1989, unanimously affirmed, for the reasons stated by Edward Greenfield, J. Plaintiff-respondent, defendant-respondent and third-party defendants-respondents shall recover of appellant one bill of $250 costs and disbursements of this appeal. Motion by defendant-respondent and third-party defendants-respondents to file a supplemental record on appeal or strike the record on appeal is denied. Concur—Murphy, P. J., Kupferman, Ross, Asch and Rubin, JJ.